— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Special Term correctly held that plaintiff was not entitled to the declarations sought (see Matter of Keleher v American Airlines, 91 AD2d 866). The proper procedure, however, is a judgment declaring the rights of the parties rather than a dismissal of the action (see Lanza v Wagner, 11 NY2d 317; Miller v Braun, 89 AD2d 787). Therefore, the third ordering paragraph of the order appealed from is modified to provide that plaintiff is not entitled to the declaration requested. (Appeal from order of Supreme Court, Erie County, J. L. Kane, J. — declaratory judgment.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.